DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1: 
In line 6, what does “accessing a write request for a data block” referring to? Should it be –issuing a write request for writing data to a data block--?    See also claim 8, line 4; claim 15, line 2.
In line 12, what does exactly “forget” is referring to in term of the data block? Should “forget” be replaced with a more definite term such as “invalidate” or “delete”?  See also claim 8, line 10; claim 15, line 8.
As per claim 4:
	Line 5, what does “minimum sequence number needed to satisfy a read operation” referring to?  See also claim 11, line 5; claim 18, line 5.
	For claims 2-7, 9-14 and 16-20:



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because , according to the broadest reasonable interpretation, the “computer-storage media can also include transitory computer storage media.  Applicant is suggested (in line 1 of claim 8) to insert –non-transitory-- in front of “computer -storage media” in order to overcome the rejection.

Allowable Subject Matter
The claims appears to contain allowable subject matter.  None of the prior art of record teaches or fairly suggest the specific features partial replica and full replicas in association with the specific ways on how they receive and response to promise response instructions and forget instruction.  However, an updated search will be performed when the claims are amended to overcome the rejection under 35 USC 112(b).  Subsequently, the allowability if the claims will be determined accordingly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Talagala et al., US 2014/0195480, teaches auto-commit buffers which are cleared for reused after the buffered data is destaged [para. 0066].
Wei et al., US 2007/0239751, teaches a buffer section in a middle layer for temporary committing the data change [para. 0016].
Raman et al., US 2019/0340011, teaches a plurality of replicas in a distributed databases [see fig. 1].
Hopeman et al., US 2003/0204534, teaches a temporary portion of persistent storage for receiving update to the original data [see para. 0049].
.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HIEP T NGUYEN/Primary Examiner, Art Unit 2137